Citation Nr: 1639088	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right hand disability.

2. Entitlement to service connection for a left hand disability.

3. Entitlement to a compensable initial rating for low back sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has been transferred to the Cleveland, Ohio RO.

The Veteran appeared via videoconference and provided testimony before the undersigned Veterans Law Judge in February 2016.  A transcript of the testimony has been associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a bilateral wrist disability has been raised by the record during the Veteran's testimony before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for a bilateral hand disability.  During his testimony before the Board, he indicated that he was a mechanic during service, which caused wear and tear on his hands.  He stated that he used his hand as a hammer at times and used his hands for wrench turning and pulling.  He indicated that during service, he experienced numbness of the entire hand and fingers and lost grip strength.  He reported that his symptoms have continued since service.

Service treatment records show that in October 2004, the Veteran reported painful upper extremities on a report of medical history form.  The clinician noted the Veteran had loss of grip strength, achy wrist, and seemingly weak right wrist.  Also documented was occasional numbness and tingling of the hands.

The Veteran testified that after his March 2010 VA examination, he was contacted for a follow-up appointment about his hand.  While not noted on the VA examination, a letter shows that two days after the examination, VA told the Veteran to follow up with his doctor about his left hand x-rays.  Further, in January 2012, a private provider performed a procedure on the Veteran's right hand to treat trigger finger and epicondylitis.  July 2012 VA treatment records show report of numbness of both hands when riding a bike and a diagnosis of bilateral wrist pain and right hand pain.

The Board observes that the March 2010 VA examiner found no pathology to support a diagnosis of the hands.  However, since there has been treatment of the hands since the March 2010 VA examination, including an order for the Veteran to follow up on his left hand x-rays, Board finds a remand is necessary to determine the nature and etiology of the Veteran's bilateral hand disabilities.

Regarding low back sprain, the Veteran has not had a VA examination since March 2010.  During his testimony before the Board, the Veteran described having radiating pain down his right leg, a symptom he did not report in March 2010.  Consequently, the Board finds the evidence shows a worsening of the Veteran's symptoms and that a remand is necessary to determine the current severity of his back disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file VA treatment records, if any.

2. Ascertain whether the Veteran has received treatment for his hands since service from private providers and if so, ask him to complete the appropriate authorization and release forms for VA to obtain his records.  All attempts to obtain records must be documented in the claims file.  If any records cannot be obtained, notify the Veteran and inform him that he may submit any outstanding records on his behalf.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his left and right hand disabilities.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed, to include Electromyography (EMG) if indicated, and all symptomatology reported in detail.

For any diagnosis of either hand, please opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due or related to service.

The examiner must provide adequate rationale in support of each opinion offered.  The examiner must address the significance of the in-service complaints of occasional numbness and tingling of the hands, VA's March 2010 letter indicating the need for a follow-up appointment to discuss the left hand, and the trigger finger and epicondylitis treated in 2012.

If any opinion cannot be provided without resorting to speculation, please indicate why this is so.

4. Schedule the Veteran for a VA examination to determine the severity of his service-connected low back sprain.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed, to include Electromyography (EMG) if indicated.

The examiner must identify objective manifestations attributable to the Veteran's service-connected low back sprain.  The examiner must note the range of motion for the thoracolumbar spine in degrees and should state what is considered normal range of thoracolumbar spine motion.  Passive and active range of motion should be reported, including on weight bearing.

The examiner must indicate whether the Veteran has pain, weakened movement, excess fatigability or incoordination on movement and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must describe whether any reported pain significantly limits the function of the Veteran's thoracolumbar spine during flare-ups or when the thoracolumbar spine is used repeatedly.  Any limitation of function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner must describe to what extent, if any, the Veteran has any spine deformity, any degenerative changes, an altered gait, or reduced function in the lower body due to a service-connected disability. 

The examiner must also indicate whether the Veteran has radiculopathy in any extremity due to his service-connected spine disability.  Any nerve affected, or seemingly affected, must be identified and symptoms must be characterized as causing mild, moderate or severe incomplete paralysis/neuritis/neuralgia or complete paralysis.

The examiner must also indicate whether the Veteran has intervertebral disc syndrome (IVDS) of the thoracolumbar spine and indicate whether the Veteran has had incapacitating episodes due to IVDS.

5. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






